 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9
       DEVONTE B HARRIS,                                 Case No. 1:19-cv-00462-DAD-EPG
10
                                    Plaintiff,           ORDER DIRECTING RESPONSE TO
11                                                       PLAINTIFF’S MOTION FOR
       v.                                                PRELIMINARY INJUCTIVE RELIEF
12
       K KYLE, et al.,
13                                                       (ECF Nos. 9, 22)
                                    Defendants.
14                                                       RESPONSE TO BE FILED WITHIN 14
                                                         DAYS
15

16

17          Plaintiff, Devonte B. Harris, is a state prisoner proceeding pro se and in forma pauperis

18 in this civil rights action pursuant to 42 U.S.C. § 1983. On May 16, 2019, Plaintiff filed a

19 document titled “Memorandum of Points and Authorities in Support of Plaintiff’s Motion for a
20 Temporary Restraining Order and Preliminary Injunction.” (ECF No. 9.) Plaintiff did not file

21 an accompanying motion for a temporary restraining order and preliminary injunction.

22 However, on September 20, 2019, Plaintiff filed a “Request for Ruling on Temporary

23 Restraining Order,” and references his memorandum of points and authorities. (ECF No. 22.)

24 Based on this request, Plaintiff’s memorandum of points and authorities (ECF No. 9) will be

25 construed as a motion for injunctive relief.

26          In the motion for injunctive relief, Plaintiff seeks to ensure that staff do not house him

27 in short-term restricted housing (“STRH”) or release him into the general population. (Id.)

28 Plaintiff contends that defendants know that Plaintiff suffers from mental health conditions that


                                                    1
 1 exacerbate into suicidal thoughts when he is housed in STRH, and that Defendants have

 2 previously placed Plaintiff in STRH anyway, resulting in Plaintiff attempting suicide. Plaintiff

 3 also contends that placing Plaintiff into the general population creates a substantial risk of

 4 serious harm to Plaintiff. Plaintiff contends that he has been attacked by other inmates when he

 5 was placed in general population housing in the past and that these attacks are because Plaintiff,

 6 a non-protective custody inmate, was previously housed with and programmed with protective

 7 custody inmates. Plaintiff states in his motion seeking a ruling on his motion for injunctive

 8 relief that he is scheduled to be in court at SCP-Sacramento on November 6, 2019, and he fears

 9 that without Court intervention, he may be housed in STRH, creating a risk that he will become

10 suicidal and attempt suicide. (ECF No. 22.)

11          The Court directs Defendants to file a response to Plaintiff’s motion for injunctive relief

12 (ECF No. 9) and motion for ruling on motion for injunctive relief (ECF No. 22) within 14 days.

13 Upon consideration of the response, the undersigned will issue Findings and Recommendations

14 to the assigned District Judge.

15
     IT IS SO ORDERED.
16

17     Dated:    September 23, 2019                          /s/
                                                        UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                    2
